Case 3:19-cr-00900-H Document 227 Filed 06/22/20 PagelD.1204 Page iof5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE |
Vv. a (For Offenses ‘Committed On or After November 1, 1987)
NAVA JEFF PHETHDARA (3) Case Number: 19CR0900-H

-Paul H. Neuharth, Jr.

Defendant’s Attorney
Registration Number: 74344-298

Cc -
THE DEFENDANT: ; ;
| pleaded guilty to count(s) 1 and 5 of the Indictment.

L] was found guilty on count(s)

after a nlea of not auiltv.
Accordingly, the defendant is adjudged. guilty of such count(s}, which involve the following offense(s):

 

Count
Title & Section Nature of Offense , , Number(s)
21 USC 841(a)(1), 846 CONSPIRACY TO DISTRIBUTE COCAINE LS
21 USC 841(a)(1) POSSESSION OF COCAINE WITH INTENT TO DISTRIBUTE - 5

The defendant is sentenced as provided in pages 2 through: 5 of this judgment,
The sentence is imposed pursuant to the Sentencing Reform Act of 1984. ,

[-] The defendant has been found not guilty on count(s)

 

L] Count(s) a . is dismissed on the motion of the United States.

XX Assessment: $200.00 ($100.00 per count).

‘&] Fine waived Forfeiture pursuant to order filed May 6, 2020, included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. Hf ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances. ,

June 22, 2020
Date of Imposition of Sentence

 

FILED

JUN 2 2 2070 UNITED STATES DISTRICT JUDGE

CLERK US DISTHIC] COURT
SOUTHERN DISTHICT OF CALJFORNIA
BY DEPUTY

 

 

 

 

 

 

 

 

 
Case 3:19-cr-00900-H Document 227 Filed 06/22/20 PagelD.1205 Page 2 of 5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: NAVA JEFF PRETHDARA (3)
CASE NUMBER: 19CR0900-H

Judgment - Page 2 of 5

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a tota! term of:
COUNT 1: 24 MONTHS.

COUNT 5: 24 MONTHS TO RUN CONCURRENT WITH COUNT 1.

O

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The Court recommends placement at Lompoc, CA. The Court further recommends that the defendant
participate in the residential drug abuse program (RDAP).

‘The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Ol at _ AM. on
LI as notified by the United States Marshal.

 

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

CL] onor before
O asnotified by the United States Marshal.
Co asnotified by the Probation or Pretrial Services Office.

RETURN

L have executed this judgment as follows: .

at

Defendant delivered on to

 

, with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

19CR0900-H
Case 3:19-cr-00900-H. Document 227 Filed 06/22/20 PagelD.1206 Page 3 of 5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

“DEFENDANT: NAVA JEFF PHETHDARA (3) Judgment - Page 3 of 5
CASE NUMBER: 19CR0900-H

‘SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
COUNT 1:3 YEARS.
COUNT 5: 3 YEARS TO RUN CONCURRENT WITH COUNT 1.

“MANDATORY CONDITIONS

1. The defendant must not commit another federal, state or local crime.

2. The defendant must not unlawfully possess a controlled substance.

3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more than
4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

[|The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable)

4, (The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a

- sentence of restitution. (check if applicable)

5, [&£The-defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

(The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in

the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if applicable) .

7. CThe defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.

19CRO900-H
Case 3:19-cr-O0900-H Document 227 Filed 06/22/20 PagelD.1207 Page 4of5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: NAVA JEFF PHETHDARA (3) Judgment - Page 4 of 5
CASE NUMBER: _ 19CR0900-H

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the court
about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72

hours of their release from imprisonment, unless the probation officor instructs the defendant to report to a different probation
office or within a different time franie.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer

about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer as
instructed. .

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the prebation officer.

4, The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. Ifthe defendant plans to change where they live or anything
about their living arrangements (such as the people living with the defendant), the defendant must notify the probation officer at
least 10 days before the change. [f notifying the probation officer in advance is not possible due to unanticipated circumstances,
the defendant must notify the probation officer within 72 hours of becoming aware of a change or expected change.

6, The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must

permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view,

7. The defendant must work full time {at least 30 hours per week) at a lawful type of employment, unless.the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so, If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible

due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change. ;

8. The defendant must not communicate or interact with someone they know is engaged i in criminal activity. If the defendant knows

someone has been convicted of a felony, they must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9.- If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72
hours,

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.¢.,

anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers).

11, The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12.1fthe probation officer determines the defendant poses a risk to another person (including an organization), the probation officer
may require the defendant to notify the person about the risk and the defendant must comply with that instruction. The probation
._ Officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

19CR0900-H
Case 3:19-cr-00900-H Document 227 Filed 06/22/20 PagelD.1208 Page 5 of 5

AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case

 

DEFENDANT: NAVA JEFF PHETHDARA (3) . Judgment - Page 5 of 5
CASE NUMBER: 19CR0900-H

SPECIAL CONDITIONS OF SUPERVISION

1. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(1)),
other electronic communications or data storage devices or media, or office, to a search conducted by a United
States probation officer. Failure to submit to a search may be grounds for revocation of release. The offender must
warn any other occupants that the premises.may be subject to searches pursuant to this condition. An officer may
conduct a search pursuant to this condition only when reasonable suspicion exists that the offender has violated a
condition of his supervision and that the areas to be searched contain evidence of this violation. Any search must
be conducted at a reasonable time and in a reasonable manner.

2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

3. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as directed by
the probation officer. Allow for reciprocal release of information between the probation officer and the treatment
provider. May be required to contribute to the costs of services rendered in an amount to be determined by the
probation officer, based on ability to pay. .

i
i
Ii

- 19CR0900-H
